Exhibit 10.1


AGREEMENT
 
AGREEMENT, dated as of October 20, 2008 (the “Agreement”), by and among.,
Mecanismo Corp , a Nevada Corporation (the “Purchaser”), and Domark
International, Inc., a Nevada corporation and R. Thomas Kidd, hereinafter
collectively the (“Selling Parties”.)
 
BACKGROUNDBACKGROUND
 
The Selling Parties are the beneficial owners of an aggregate of One Hundred
Thousand Shares of preferred convertible stock of SportsQuest, Inc. (the
“Company”) (“Sellers Shares”), convertible into common shares of Company at the
rate of 500 shares of common stock for each preferred share and 9,973,397 shares
of common stock of Company. The Selling Parties own, in the aggregate,
approximately 94% of the issued and outstanding capital stock of the Company,
fully diluted, as of the date hereof.


At the Closing, as set forth in this Agreement:
 
(a) The Selling Parties shall sell and the Purchaser shall acquire from the
Selling Parties, the Selling Parties Preferred Shares of Company in exchange for
the irrevocable Assignment of that certain Judgment arising from***CASE BC
359831 LOS ANGELES SUPERIOR COURT Veridigm Inc (f/k/a E-Notes Systems Inc (DE)
(“the Plaintiff”), against TotalMed Systems, Inc., (The “Defendant”) ****and a
Promissory Note in the amount of $100,000 to Domark International, Inc.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the adequacy and sufficiency of which are deemed
appropriate by the Parties, the Company, the Selling Parties and the Purchaser
hereby agree as follows:


1.    Purchase of the Seller’s Shares:
 
(a) At the Closing, the Selling Parties shall sell, transfer, convey and deliver
to the Purchaser the Sellers Shares at the Purchase Price set forth in Section 1
(b), below.


(b) The Purchase Price for the Seller Shares being purchased by the Purchaser
herein shall be $208,368.49 which is the current unpaid balance including
interest and attorney fees of the TotalMed Judgment (the “TotalMed Judgment”),
to be transferred to Domark International, Inc, and a Promissory Note for the
sum of One Hundred Thousand Dollars due in one installment one year from the
closing of this transaction. Said Promissory Note form is attached as Schedule
1(b).


2.    Payment of Legal and Other Fees:
 
Each of the parties hereto will pay their own legal and other fees associated
with the execution of this transaction.
 

--------------------------------------------------------------------------------


  
3.    The Closing.
 
(a) General. The closing of the transactions contemplated in Sections 1 through
4 of this Agreement, all of which transactions shall all occur contemporaneously
(the “Closing”), shall take place at the offices of the Company, or at such
other place and at such other time as the Parties hereto shall mutually agree,
or, with the mutual agreement of all of the parties, by exchange of documents
among the Parties, following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated herein
(other than conditions with respect to actions the Parties will take at the
Closing itself), but not later than October 21, 2008, or such other date as the
Purchaser and the Seller may mutually determine (the “Closing Date”).
 
4.    Representations and Warranties of the Selling Parties.


The Selling Parties individually represent and warrant to the Purchaser that the
statements contained in this Section 4 are correct and complete as of the date
of this Agreement and will be correct and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the date of
this Agreement throughout this Section 4).
 
(a) The Selling Parties have the power and authority to execute, deliver and
perform such Selling Parties obligations under this Agreement and to sell,
assign, transfer and deliver to the Purchaser their respective Sellers Shares,
as contemplated hereby. No permit, consent, approval or authorization of, or
declaration or registration with any governmental or regulatory authority or
consent of any third party is required in connection with the execution and
delivery by the Selling Parties to this Agreement and the consummation of the
transactions contemplated hereby.


(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Selling Parties will violate or result in a breach of
any term or provision of any agreement to which the Selling Parties are bound or
is a party, or be in conflict with or constitute a default
under, or cause the acceleration of the maturity of any of the Seller
obligations under any existing agreement or violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Selling Parties or any of
the Selling Parties properties or assets.
 
(c)  This Agreement has been duly and validly executed by the Selling Parties,
and constitutes the valid and binding obligation of Selling Parties, enforceable
against Selling Parties in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or other laws affecting creditors'
rights generally or by limitations, on the availability of equitable remedies.


(d) The Selling Party Shares are owned beneficially and of record by such
Selling Party in the amounts specified and are validly issued and outstanding,
or will be issued and outstanding, fully paid for and non-assessable with no
personal liability attaching to the ownership thereof, free and clear of all
liens, charges, security interests, encumbrances, claims of others, options,
warrants, purchase rights, contracts, commitments, equities or other claims or
demands of any kind (collectively, “Liens”), and upon delivery of the Seller
Shares and the conversion Shares to the Purchaser, the Purchaser will acquire
good, valid and marketable title thereto free and clear of all Liens. None of
the Selling Parties is a party to any option, warrant, purchase right, or other
contract or commitment that could require that Selling Parties to sell,
transfer, or otherwise dispose of any of the preferred or common stock of the
Company, other than pursuant to this Agreement. Selling Parties are not a party
to any voting trust, proxy, or other agreement or understanding with respect to
the voting of any preferred or common stock of the Company.
 
2

--------------------------------------------------------------------------------




5.    Representations and Warranties of the Purchaser.


(a) The Purchaser is a corporation in good standing duly incorporated in the
State of Nevada. The Purchaser is duly authorized to conduct business and is in
good standing under the laws of each jurisdiction where such qualification is
required. The Purchaser has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. At the Closing,
the Purchaser shall have no subsidiaries and shall have no control of other
subsidiaries, directly or indirectly, or have a direct or indirect equity
participation in other entities.


(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Purchaser will violate or result in a breach of any
term or provision of any agreement to which the Purchaser is bound or is a
party, or the Purchaser’s Certificate of Incorporation or By-Laws, or be in
conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of the Purchaser under any existing agreement or
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Purchaser or any of its properties or assets.


(c) This Agreement has been duly and validly executed by the Purchaser and
constitutes the valid and binding obligation of the Purchaser, enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other laws affecting creditors' rights generally or
by limitations, on the availability of equitable remedies.


(d) The Purchaser’s authorized capital stock, as of the date of this Agreement
and as of the Closing, consists of 10,000 shares of Common Stock, $1.00 par
value per share, of which 10,000 shares are issued and outstanding. The
Purchaser has not reserved any shares of its Common Stock for issuance upon the
exercise of options, warrants or any other securities that are exercisable or
exchangeable for, or convertible into, Common Stock.


All of the issued and outstanding shares of the Purchaser’s Common Stock are
validly issued, fully paid and non-assessable and have been issued in compliance
with applicable laws, including, without limitation, applicable federal and
state securities laws.


There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Purchaser or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Purchaser, nor is the Purchaser committed to issue any such option, warrant,
right or security. Except as otherwise provided for in this Agreement, there are
no agreements relating to the voting, purchase or sale of capital stock (i)
between or among the Purchaser and any of its stockholders, (ii) between or
among any Selling Party and any third party, or among the Selling Parties and
any of the Purchaser’s stockholders.
 
3

--------------------------------------------------------------------------------




(e) The Purchaser‘s Certificate of Incorporation or By-Laws do not have any
restrictions in place relative to its ability to implement any reverse or
forward split of its common stock.


(f) Purchaser will not have any Liabilities whatsoever at the closing date
except as disclosed to Selling Parties at closing.


(g) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding that is pending or threatened against the
Purchaser.
 
(h) The Purchaser has properly and timely filed all Federal, state and local tax
returns and has paid all taxes, assessments and penalties due and payable. All
such tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns. There are no present,
pending, or threatened audit, investigations, assessments or disputes as to
taxes of any nature payable by the Purchaser, nor any tax liens whether existing
or inchoate on any of the assets of the Purchaser. No IRS or foreign, state,
county or local tax audit is currently in progress. The Purchaser has not waived
the expiration of the statute of limitations with respect to any taxes. There
are no outstanding requests by the Purchaser for any extension of time within
which to file any tax return or to pay taxes shown to be due on any tax return.


(i)  The Purchaser does not employ any employees and does not maintain any
employee benefit or stock option plans, except as may be disclosed to Selling
Parties at closing.


(j)  There has not been any event or condition of any character which has
adversely affected, or may be expected to adversely affect, the Purchaser’s
business or prospects, including, but not limited to any adverse change in the
condition, assets, liabilities or business of the Purchaser.



 
(k)
The Purchaser has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the purchaser alleging any
failure so to comply. The Purchaser, nor any officer, director, employee,
consultant or agent of the Purchaser has made, directly or indirectly, any
payment or promise to pay, or gift or promise to give or authorized such a
promise or gift, of any money or anything of value, directly or indirectly, to
any governmental official, customer or supplier for the purpose of influencing
any official act or decision of such official, customer or supplier or inducing
him, her or it to use his, her or its influence to affect any act or decision of
a governmental authority or customer, under circumstances which could subject
the Purchaser or any officers, directors, employees or consultants of the
Purchaser to administrative or criminal penalties or sanctions.




 
(l)
The Purchaser has the authority to transfer the TotalMed Judgment pursuant o the
terms and conditions herein.




 
(m)
The Purchaser is acquiring the Selling Parties Shares for its own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”). Purchaser agrees not to sell or otherwise transfer the Seller Shares
unless they are registered under the Securities Act and any applicable state
securities laws, or an exemption or exemptions from such registration are
available and shall promptly file or cause to be filed any and all filings,
forms, documents and instruments necessary for the Purchaser to be in compliance
with all Federal and state Securities Acts, laws, rules and regulations. The
Purchaser has knowledge and experience in financial and business matters such
that it is capable of evaluating the merits and risks of acquiring the Selling
Parties Shares.



(n) No representation or warranty by the Purchaser in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
6.    Representations and Warranties of the Selling Parties.
 
(a) The Selling parties have full power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby.


(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, compliance by the selling parties with any
of the terms and conditions hereof will; violate, or conflict with, or result in
a breach of any provision of, or constitute a default under or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of the selling parties
under any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected or violate any material order,
writ, injunction, decree, statute, rule or regulation nor breach or violate any
Laws, rules or regulations of the United States, and the rules and regulations
promulgated by the SEC, which may be applicable to selling parties or any of its
properties or assets, except for such violations which, in the aggregate, are
immaterial and do not have any material adverse financial effect on selling
parties.
 
4

--------------------------------------------------------------------------------




(c) This Agreement has been duly and validly executed by the selling parties and
constitutes a valid and binding obligation of the selling parties enforceable in
accordance with its terms, except as the enforceability hereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforceability of
creditor's rights generally or by limitations, on the availability of equitable
remedies.


(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by the
selling parties of this Agreement and the consummation of the transactions
contemplated hereby.
 
(e) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding that is pending or, to the selling parties
knowledge, threatened against the selling parties.


(f) No representation or warranty by the selling parties in this Agreement, nor
in any certificate, schedule or exhibit delivered or to be delivered pursuant to
this Agreement contains or will contain any untrue statement of material fact,
or omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.


7.    Due Diligence.


The selling parties have been furnished with documents and instruments and in
addition has conducted its own intensive due diligence investigation relative to
the Purchaser and the representations, warranties and covenants of the
Purchaser. The Purchaser hereby acknowledges and agrees that it has received all
requisite documents and instruments necessary for the Purchaser to have
completed its due diligence all of which has been furnished to Purchaser to
Purchaser’s complete satisfaction within the due diligence period. and all Due
Diligence has been complied with. Purchaser is acquiring the shares of the
Company from the Selling Parties, fully aware of the financial condition of the
Company and its investment interest in Greens Worldwide Incorporated.


8.    Payments at Closing; Brokers; Finders.


There are no Brokers or Finders involved in this transaction and none of the
Parties shall be responsible for the payment of any Brokers or finders’ fees
other than as specifically set forth herein. Other than the foregoing, none of
the Selling Parties nor the Company, nor any of their respective directors,
officers or agents on their behalf, have incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or financial advisory services or other similar payment in connection with this
Agreement. The Purchaser has not engaged any Brokers or Finders in connection
with this transaction.


9.    Pre-Closing Covenants.


The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing Date:


(a) Each of the Parties has used his or its best efforts to take all action and
to do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 13
below).


(b Form 8-K Filing; Notices and Consents.


(i)  Concurrent with the execution of this Agreement, Domark International, Inc.
shall cause a Form 8-K to be filed with the U.S. Securities and Exchange
Commission with respect to its having entered into this material definitive
agreement and to disclose the material terms set forth in this Agreement. Each
of the Parties will (and the Selling Parties will cooperate with Domark
International, Inc. to) give any notices to, make any filings with, and use its
best efforts to obtain any authorizations, consents, and approvals of
governmental authorities necessary in order to consummate the transactions
contemplated hereby.


(ii) The Purchaser acknowledges that it may be required to file documents,
instruments, financial statements and other disclosure documents in compliance
with the Securities Act in order to effect the transaction contemplated by this
Agreement.


(c) Operation of Business. The Selling Parties will not cause or permit the
Company to (i) declare, set aside, or pay any dividend or make any distribution
with respect to its capital stock or redeem, purchase, or otherwise acquire any
of its capital stock except as otherwise expressly specified herein, (ii) issue,
sell, or otherwise dispose of any of its capital stock, or grant any options,
warrants, preemptive or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its capital stock.
 
(d) Exclusivity. None of the Selling Parties or the Company shall, directly or
indirectly, (i) solicit, initiate, or encourage the submission of any proposal
or offer from any person relating to the acquisition of any of the Selling
Parties Shares or any capital stock or other voting securities, or any assets
(including any acquisition structured as a merger, consolidation, or share
exchange) of the Company or (ii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any person to do or seek
any of the foregoing. None of the Selling Parties will vote the shares of the
Company’s Preferred Stock held by them in favor of any such acquisition
structured as a merger, consolidation, or share exchange.
 
5

--------------------------------------------------------------------------------




10    Documents to be Delivered at the Closing:
 
(a) As to the Selling Parties and the Company:


(i)  The Selling Parties shall deliver to Purchaser, a share certificate
representing the Selling Parties Preferred Shares of Company, duly endorsed with
Medallion Guarantee affixed, in the amount of 100,000 shares of preferred stock
of Company.


(ii) The Selling Parties shall deliver to Purchaser, share certificates
representing 9,973,397 shares of common stock of Company, duly endorsed with
Medallion Guarantee affixed.
 
(iii) The Company shall deliver the corporate Minute Books, and related
corporate documents and instruments contained in the minute books to the
Purchaser.
 
(b) As to the Purchaser: 


(i) The Purchaser shall deliver a fully executed Promissory Note to Domark
International, Inc. or assigns in the amount of One Hundred Thousand Dollars
($100,000) due in one year.
 
(ii) The Purchaser shall deliver to the Selling parties, a true and correct
Resolution of the Board of Directors of the Purchaser authorizing this Agreement
and the transactions contemplated thereby.
 
(iii) The Purchaser shall deliver a fully executed Assignment of Judgment by
Veridigm against Totalmed Systems, in acceptable form to Domark International,
Inc.


11.    Conditions to Obligation to Close.
 
(a) Conditions of Obligation of the Purchaser
 
The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing is subject to satisfaction of
the following conditions:
 
6

--------------------------------------------------------------------------------




(i) the representations and warranties set forth above shall be true and correct
in all material respects at and as of the Closing Date;


(ii) each of the Pre-Closing Covenants set forth above shall have been
satisfied;


(iii) the Selling Parties shall have performed and complied with all of their
covenants hereunder in all material respects through the Closing;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of the transactions contemplated by this Agreement, (B) cause any
of the transactions contemplated by this Agreement to be rescinded following
consummation, (C) affect adversely the right of the Purchaser to own the Selling
Parties Shares and to control the Company, or (D) affect adversely the right of
the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
(viii) The Purchaser shall have received the resignations, effective as of the
Closing Date, of each officer and Director of the Company, currently R. Thomas
Kidd and Richard Altmann and the appointment of the designee(s) of the
Purchaser. In addition, each officer and director shall waive any accrued
compensation if any due said officers and directors as of the closing date. Said
resignations shall be effective 10 days after the Purchaser files a Form 14f
with the Securities and Exchange Commission.


(ix) Except as otherwise set forth in this Agreement, there shall not have been
any occurrence, event, incident, action, failure to act, or transaction which
has had or is reasonably likely to cause a material adverse effect on the
business, assets, properties, financial condition, results of operations or
prospects of the Purchaser;


(x) The Purchaser has completed its business, accounting and legal Due Diligence
review of the Company, and the results thereof are completely satisfactory to
the Purchaser;
 
(xi) the Purchaser shall deliver to selling parties a Certificate of Good
Standing of the Purchaser issued by the Nevada Secretary of State dated no
earlier than sixty (60) days prior to the Closing.


(xii) all actions to be taken by the Selling Parties in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Purchaser;
and


The Purchaser may waive any condition specified in this Section 13(a) at or
prior to the Closing in writing executed by the Purchaser.


(b) Conditions to Obligation of the Selling Parties.


The obligations of the Selling Parties to consummate the transactions to be
performed by them in connection with the Closing are subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth above shall be true and correct
in all material respects at and as of the Closing Date;


(ii) each of the Pre-Closing Covenants set forth above shall have been
satisfied;


(iii) the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;


(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
7

--------------------------------------------------------------------------------


 
(vi) all actions to be taken by the Purchaser in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Selling
Parties.


(vii) The Purchaser shall have purchased from the Sellers (100,000) shares of
the Company’s Preferred Stock and 9,973,397 shares of the Company’s common stock
for which Purchaser shall have paid a promissory Note for $100,000 and an
assignment to Domark International, Inc. of a Judgment owned by Veridigm in the
amount of $208,368.49 provided for herein.
 
(x) The Purchaser shall have procured all of the third party consents required
in order to effect the Closing, if applicable.


(xi) There shall not have been any occurrence, event, incident, action, failure
to act, or transaction that has had or is reasonably likely to cause a material
adverse effect on the business, assets, properties, financial condition, results
of operations or prospects of the Purchaser;


(xii) The Purchaser shall have delivered resolutions adopted by the Board of
Directors of the Purchaser authorizing this Agreement;


(xiii) The Purchaser shall deliver to the Selling Parties a Certificate of Good
Standing of the Purchaser issued by the Nevada Secretary of State dated no
earlier than sixty (60) days prior to the Closing.


(xiv) all actions to be taken by the Purchaser in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Company
and the Selling Parties.


The Company and/or the Selling parties may waive, on behalf of each of the
Selling Parties any condition specified in this Section at or prior to the
Closing in writing executed by the Company and/or the Selling Parties, as the
case may be.


12.    Remedies for Breaches of This Agreement.


(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder and continue in
full force and effect for a period of one (1) year thereafter.
 
(b) Indemnification Provisions for Benefit of the Purchaser.


(i) The Selling Parties shall indemnify the Purchaser from and against any and
all claims, liabilities, actions or matters which shall result in monetary
damages to the Company for any Federal, state or local taxes of the Company with
respect to any tax year or portion thereof ending prior to the Closing Date; and
any monetary damages to the Company for any actions by the Selling Parties from
the end of the Company’s most recent fiscal year to the Closing Date, provided
that the Purchaser does not change the fiscal year of the Company at any time,
or cause any event to occur which would result in a change of accounting
practice or other circumstances so that the liability for any such actions
before or on the Closing Date or thereafter can not be readily determined in
which event Selling Parties shall not be liable for any damages whatsoever.


(ii) The Selling Parties shall indemnify the Purchaser from and against any
claims, liabilities, actions or matters which result in monetary damages to the
Company for actions brought by the SEC against the Selling Parties or any of
them in violation of any laws, rules or regulation promulgated by the SEC which
occurred prior to the Closing Date.
 
8

--------------------------------------------------------------------------------




(iii) If any third party shall commence an action relating to a Company matter
that occurred prior to the Closing, the Purchaser shall notify the Seller
Representative on behalf of each and all of the Selling Parties in writing,
without delay, setting forth the details of such claim and furnishing the Seller
Representative with a copy of any complaint or other moving papers relating
thereto, to enable the Selling Parties to defend and respond to such claim or
action. The Selling Parties shall indemnify and hold harmless the Purchaser from
and against any such claims, liabilities, actions or matters which result in
monetary damages against the Company, provided that such action directly relates
solely to matters that occurred prior to the Closing and were not caused by the
action or inaction of the Purchaser.
 
(c) Indemnification Provisions for Benefit of each and all of the Selling
Parties.


(i) The Purchaser shall indemnify the Selling Parties from and against any and
all claims, liabilities, actions or matters which shall result in monetary
damages to any or all of Selling Parties and/or the Company (whether or not
accrued or otherwise disclosed) for any Federal, state or local taxes of the
Purchaser with respect to any tax year or portion thereof ending subsequent to
the Closing Date; and any monetary damages to any or all of the Selling Parties,
and/or the Company for any actions by the Purchaser subsequent to the Closing
Date.


(ii) The Purchaser shall indemnify each and all of the Selling Parties from and
against any claims, liabilities, actions or matters which result in monetary
damages to any or all of them or to the Company for actions brought by the SEC
against the Purchaser or the Company in violation of any laws, rules or
regulation promulgated by the SEC that occur subsequent to the Closing Date or
otherwise relating to Purchaser’s actions or inactions or failures of
disclosure.


(iii) If any third party shall commence an action relating to a Company matter
that occurs subsequent to the Closing, the Purchaser shall notify the Seller
Representative for and on behalf of the Selling Parties in writing, without
delay, setting forth the details of such claim and furnishing the Seller
Representative with a copy of any complaint or other moving papers relating
thereto, to enable the Sellers Representative to defend and respond to such
claim or action if necessary. The Purchaser shall indemnify and hold harmless
each and all of the Selling Parties from and against any such claims,
liabilities, actions or matters which result in monetary damages to any or all
of them, provided that such action relates to matters that occur subsequent to
the Closing.
 
13.    Post-Closing Covenants.


The Parties agree as follows with respect to the period following the Closing.


(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any of the other Parties may
reasonably request, all at the sole cost and expense of the requesting party.
The Selling Parties acknowledge and agree that from and after the Closing the
Purchaser will be entitled to possession of all reasonably available documents,
books, records (including tax records), agreements, and financial data of any
sort relating to the Company.
 
9

--------------------------------------------------------------------------------




(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and his or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefore under Section 14 herein).


(c) The Purchaser covenants and agrees that as reasonably practicable, but no
later than sixty (60) days after the Closing Date, to cause the Company to
change its name to another unrelated name in the States of Delaware and Florida
and not to use the name SportsQuest, Inc. in any entity in any form nor at any
time hereafter, hereby acknowledging that the name SportsQuest is owned by
Domark.


(d) Operation of Business. Commencing on the date of this Agreement and up to
and including the Closing Date, the Purchaser and the Selling Parties shall not
cause or permit the Company to take any action, or enter into any transaction
except for ministerial matters necessary to maintain the Company in good
standing and to arrange for the filing of all necessary reports required under
the Securities Act and the Securities Exchange Act. Without limiting the
generality of the foregoing, the Purchaser and/or the Seller will not cause or
permit the Company to (i) declare, set aside, or pay any dividend or make any
distribution with respect to its capital stock or redeem, purchase, or otherwise
acquire any of its capital stock, (ii) issue, sell, or otherwise dispose of any
of its capital stock, or grant any options, warrants, preemptive or other rights
to purchase or obtain (including upon conversion, exchange, or exercise) any of
its capital stock, (iii) make any capital expenditures, loans, or incur any
other obligations or liabilities, (iv) enter into any agreements involving
expenditures individually, or in the aggregate, of more than $1,000 (v) enter
into any agreement or incur any other commitment (vi) otherwise engage in any
practice, take any action, or enter into any transaction that is inconsistent
with the transactions contemplated hereby, or (vii) assist any person, or agree
to assist any person, in taking the actions described in (i) through (vi) of
this Provision.


14.    Termination.


Termination of Agreement. The Parties may terminate this Agreement as provided
below:


(a) The Purchaser, the Company and the Selling Parties may terminate this
Agreement by mutual written agreement of all of the parties at any time prior to
the Closing;


(b) The Purchaser may terminate this Agreement by giving written notice to the
Sellers Representative at any time prior to the Closing if (A) in the event the
Selling Parties have breached any material representation, warranty, or covenant
contained in this Agreement in any material respect and the Purchaser has
notified the Sellers Representative of the breach, and the breach has continued
without cure for a period of five (5) days after the notice of breach; (C) if
the Closing shall not have occurred by reason of the failure of any condition
precedent under Section 13 (a), hereof (unless the failure results primarily
from the Purchaser themselves breaching any representation, warranty, or
covenant contained in this Agreement).


(c) The Company and/or the Selling Parties may terminate this Agreement by
giving written notice to the Purchaser at any time prior to the Closing (A) in
the event the Purchaser has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, and the Company,
the Selling Parties as the case may be, have notified the Purchaser of the
breach, and the breach has continued without cure for a period of five (5) days
after the notice of breach or (B) if the Closing shall not have occurred by
reason of the failure of any condition precedent under Section 13 (b), hereof
(unless the failure results primarily from the Company, the Selling Parties
themselves breaching any representation, warranty, or covenant contained in this
Agreement).


(d) Except as aforesaid and subject to the provisions of Section 13 above, if
this Agreement terminates pursuant to this Section 16, all rights and
obligations of the Parties hereunder shall terminate without any Liability of
any Party to any other Party, except for any Liability of a Party that is then
in breach.
 
10

--------------------------------------------------------------------------------


 
15.    Miscellaneous.


(a)  Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.


(b) Confidentiality; Press Releases and Public Announcements. Except as and to
the extent required by law, no Party will disclose or use and will direct its
representatives not to disclose or use any information with respect to the
transaction that is the subject of this Agreement, without the consent of the
other Parties. No Party shall issue any press release or make any public
announcement relating to the subject matter of this Agreement without the prior
written approval of the Purchaser and the Seller Representative; provided,
however, that the Company may make any public disclosure it believes in good
faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the Seller
Representative and the Company will use their best efforts to advise the other
Parties prior to making the disclosure).
 
(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties hereto and their respective
successors and permitted assigns.


(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may sell, assign or otherwise transfer or have a
third party secure a present or future interest in either this Agreement or any
of his or its rights, interests, or obligations hereunder without the prior
written approval of all of the Purchaser, the Company and the Selling Parties.


(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument effective as of the date first
above-written.


(g) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(h) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:


If to the Selling Parties
R. Thomas Kidd
 
1809 East Broadway #125
If to the Company
Oviedo, Florida 32765
       
If to the Purchaser:
Mecanismo Corp (Nevada)
 
1050 Bristol Court
 
Walnut Creek CA 94598

 
11

--------------------------------------------------------------------------------




Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
written or electronic notice in the manner herein above set forth.
 
(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.


(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchaser,
the Company, the Selling Parties or the Seller Representative, acting on their
behalf. No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be valid
unless written, and shall not constitute a waiver of any prior or subsequent
default, misrepresentation, or breach of the same or any other warranty or
covenant hereunder, or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.


(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(l) Expenses. Each of the Parties and the Company will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.


(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any Federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.


(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(o) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any
state court sitting in Orange County, Florida or Federal court sitting in
Orlando, Florida in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety, or other security that might be required of
any other Party with respect thereto. Any Party may make service on any other
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in Section
17 (h) above.
 
(This is the end of the Page)
 
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned have duly executed this Agreement
the date first above written.
 

Purchaser   Selling Parties: Mecanismo Corp             Domark International,
Inc.           By:     By:   Name:   Name: R. Thomas Kidd Title:   Title: Chief
Executive Officer                                   R. Thomas Kidd

 
13

--------------------------------------------------------------------------------




SCHEDULE A



   
 
 
Number of Company
Selling Parties
 
Address
 
Shares Owned
         
Domark International, Inc.
 
1809 East Broadway #125
 
100,000 Preferred Series A
   
Oviedo, Florida 32765
             
R. Thomas Kidd,
 
1809 East Broadway #125
 
9,973,397 common shares
as representative
 
Oviedo, Florida 32765
   
Of selling parties common
       

 
14

--------------------------------------------------------------------------------



SCHEDULE 1(b) Promissory Note


FOR VALUE RECEIVED, $100,000.00 (ONE HUNDRED THOUSAND US DOLLARS) the
undersigned, Mecanismo Corp (“PAYEE”) Hereby promises to pay to the order of
Domark International, Inc (‘DOMK”) (“MAKER”), at Makers venue or at such other
place or places as Maker may from time to time designate in writing, the
principal sum of $100,000 . Together with interest on the principal balance upon
maturity outstanding as hereinafter set forth.
 
A. Interest Rate. From the date of this Promissory Note (the “Note”) until the
occurrence of an event set forth in Section C below, the principal balance from
time to time unpaid shall bear interest, and Maker promises to pay such
interest, at a rate of 1% percent per annum upon maturity.
After the earliest of (i) the Maturity Date (as hereafter defined), whether by
acceleration or otherwise, (ii) the occurrence of any default in the payment of
any installment of interest on the date due and payable, or (iii) the occurrence
of any other Event of Default (as hereafter defined), hereunder, the total
unpaid indebtedness hereunder shall bear interest at a rate of one percent (1%)
plus the rate of interest otherwise chargeable hereunder (the “Default Rate”).
Interest shall be computed on the basis of a 360 day year and charged for the
actual number of days elapsed. Interest accrued from the date of this Note shall
be due and payable on the Maturity Date (as hereafter defined).
 
B. Maturity Date; Payment. Unless the Principle and outstanding interest is
previously forgiven by vote of the Board of Directors of the Payee in the course
of the Payee’s business, the Maker shall repay the principal amount of this
Note, and any interest accrued thereon then remaining unpaid, on the Maturity
Date (as hereafter defined). Notwithstanding the foregoing, the entire principal
balance of this Note then outstanding, plus any accrued and unpaid interest
thereon shall be due and payable on the earliest of (a) October 20th 2009 (365
days hence) or (b) such earlier date on which said amount shall become due and
payable on account of acceleration by Payee (the “Maturity Date”). Maker agrees
that, on the Maturity Date, Maker will pay to Payee the entire principal balance
of this Note then outstanding, together with all accrued and unpaid interest
hereunder.
 
C. Default; Remedies. Any one of the following occurrences shall constitute an
“Event of Default” under this Note: (i) failure by the Maker to make any payment
of principal or interest when the same becomes due and payable, said failure
continuing for thirty (30) days or more; or (ii) if Maker shall fail to pay its
debts, make an assignment for the benefit of its creditors, or shall commit an
act of bankruptcy, or shall admit in writing its inability to pay its debts as
they become due, or shall seek a composition, readjustment, arrangement,
liquidation, dissolution or insolvency proceeding under any present or future
statute or law, or shall file a petition under any chapter of federal Bankruptcy
Code or any similar law, state or federal, now or hereafter existing, or shall
become “insolvent” as that term is generally defined under the Federal
Bankruptcy Code, or shall in any involuntary bankruptcy case commenced against
it file an answer admitting insolvency or inability to pay its debts as they
become due, or shall fail to obtain a dismissal of such case within sixty (60)
days after its commencement or convert the case from one chapter of the Federal
Bankruptcy Code to another chapter, or be the subject of an order for relief in
such bankruptcy case, or to be adjudged a bankruptcy or insolvent, or shall have
a custodian, trustee or receiver appointed for, or have any court take
jurisdiction of its property, or any part thereof, in any proceeding for the
purpose of reorganization, arrangement, dissolution or liquidation, and such
custodian, trustee, liquidator or receiver shall not be discharged, or such
jurisdiction shall not be relinquished, vacated or stayed within sixty (60) days
of the appointment.
 
Upon occurrence of an Event of Default hereunder, the entire outstanding
principal balance and any unpaid interest then accrued under this Note, shall at
the option of the Payee hereof and without demand or notice of any kind to the
undersigned or any other person (including, but not limited to, any guarantor
now or hereafter existing), immediately become and be due and payable in full.
In such event, Payee shall have and may exercise any and all rights and remedies
available at law or in equity.
 
D. Assignment. No assignment of this Note in whole or in part, or of any
interest hereunder, shall be effective or binding upon the Maker until such
transfer or assignment shall have been duly recorded on the books of the Maker
to be maintained for such purpose, and any transfer or assignment hereof shall
require surrender hereof to the Maker at its principal office accompanied by an
appropriate instrument of transfer or assignment in form satisfactory to the
Maker, provided that the Maker may not and cannot be compelled or required to
act or effectuate any such assignment or transfer except after compliance by the
Payee or holder hereof with securities laws or regulations deemed applicable by
the Maker. Neither may this Note or any interest hereunder be pledged or
hypothecated except upon compliance with the foregoing.
 
E. Waiver Amendment. Maker, for itself and for its successors, transferees and
assigns hereby irrevocably (i) waives diligence, presentment and demand for
payment, protest, notice, notice of protest and nonpayment, dishonor and notice
of dishonor and all other demands or notices of any and every kind whatsoever,
and (ii) agrees that this Note and any or all payments coming due hereunder may
be extended from time to time in the sole discretion of Payee hereof without in
any way affecting or diminishing Maker’s liability hereunder.
 
No extension of the time for any payment due hereunder made by agreement with
any person now or hereafter liable for payment of this Note shall operate to
release, discharge, modify, change or affect the original liability under this
Note, either in whole or in part. No delay in the exercise of any right or
remedy hereunder by Payee shall be deemed to be a waiver of such right or
remedy, nor shall the exercise of any right or remedy hereunder by Payee be
deemed an election of remedies or a waiver of any other right or remedy. Without
limiting the generality of the foregoing, the failure of the Payee promptly
after the occurrence of any default hereunder to exercise its right to declare
the indebtedness remaining unmatured hereunder to be immediately due and payable
shall not constitute a waiver of such right while such default continues nor a
waiver of such right in connection with any future default.
 
G. Governing Law and Jurisdiction. This Note has been executed and shall be
governed by and construed in accordance with the internal laws of the State of
Florida.
 
IN WITNESS WHEREOF, Maker & Payee have caused this Note to be executed and
delivered as of the date and year first above written.
 
______________________
PAYEE
Mecanismo Corp
 
 
By: ___________________________
MAKER

 
15

--------------------------------------------------------------------------------


 